ALMON, Justice.
Dave Spradlin appeals from a judgment entered on a jury verdict awarding Roger Jordan $40,000 in an action based on malicious prosecution. Spradlin appeared pro se in the trial and in this appeal. All of his arguments relate to allegations concerning the conduct of the trial. He has not made any arrangements for the preparation of a transcript of the trial or for any substitute therefor. See Rule 10, Ala.R.App.P.; Seidler v. Phillips, 496 So.2d 714 (Ala.1986); Trimble v. City of Prichard, 438 So.2d 745 (Ala. 1983). Spradlin makes references in his brief to his inability to pay for a transcript, but he has not made any effort to comply with Rule 10(d), Ala.R.App.P. Cf. Wheeler v. Alabama National Bank of Montgomery, 262 Ala. 36, 76 So.2d 679 (1954); Ex parte Tsimpides, 272 Ala. 430, 131 So.2d 873 (1961), cert. denied, 369 U.S. 804, 82 S.Ct. 644, 7 L.Ed.2d 551 (1962). Having nothing to review, we must affirm the judgment.
AFFIRMED.
HORNSBY, C.J., and ADAMS, STEAGALL and INGRAM, JJ., concur.